Title: To James Madison from Joseph Jones, 14 December 1788
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 14th. Decr. 1788
My health has been so unsettled this fall I have been but little in Richmond. When I last came down I wrote you a letter but as I have not for some time heard from you I suspect it was in the mail that was robed or that you were absent from New york. The Session of the general assembly it is thought will terminate about Christmass. The first month of their being together was employed in discussing the necessary laws for organizing the new governmt. Soon after that business was over the district bill was brot. forward and some other bills respecting the Court of appeals and the Chancery to perfect the system of jurisprudence under the change intended to take place by the district plan. These bills have gone through amendmts. and are to be engrossed and read a third time Tomorow. There is no doubt I think of their passing. Two Judges instead of one as it first stood are to ride the circuits. The adm: Judges being added to the general court make twelve Judges. Two of them are to be removed by ballot into the new Court of appeals and two of the Judges in chancery—four Judges for the appeals one Chancellor and ten general Court Judges who are to ride five circuits twice a year and hold two general Court terms for special purposes. No additional Salaries except an allowance for traveling expences to the Judges riding the circuits. This last bill has not passed—I mean a short one for the additional allowance and will probably meet with opposition as all money advances are sure to do from a particular class of members. If we can get this system at work and the new Congress shall be able to organize the new government so as to give pretty general content to the people, and go on smoothly I may still live to see the general as well as state government in a hopefull way of which I own I had almost despaired. I am sorry to find two persons for whom I have real friendship in opposition as candidates for the district. M.——e has I fear been prevailed on to do what I think if he succeeds will hurt his private prospects, unless his visit to N. Y. may further his views in another respect and his Lady I doubt not wishes to make a trip there. B. R. being appointed Governor, the vacancy in the Council was to have been fill’d yesterday but was postponed. C. Griffin—Fountain Briggs & Dr. Foushee are the principal competitors. It is thought the first will succeed. Yr. friend & Servt.
Jos: Jones.
